Exhibit 10.1

Execution Version

EMPLOYMENT AGREEMENT

This Employment Agreement (the “Agreement”) is made on July 31, 2020 by and
between LARIMAR THERAPEUTICS, INC. (the “Company”) (f/k/a Zafgen, Inc.) and
CAROLE BEN-MAIMON, M.D. (the “Executive”).

Introduction

In connection with the transactions contemplated by the Agreement and Plan of
Merger dated December 19, 2019 by and between Zafgen, Inc., Chondrial
Therapeutics, Inc. (“Chondrial”) and certain of their affiliates, the Board of
Directors of the Company (the “Board”) has appointed the Executive as the
President and Chief Executive Officer of the Company and the Executive will
transfer from employment with Chondrial to employment with the Company. As a
result, the parties wish to enter into this Agreement to supersede that certain
Employment Agreement between the Executive and Chondrial Therapeutics, Inc.
dated December 1, 2016 (the “Chondrial Agreement”) and to otherwise establish
the terms and conditions of the Executive’s continued employment by the Company.

NOW , THEREFORE, for good and valuable consideration , the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

1.    Term. The Company agrees to continue to employ Executive, and Executive
accepts continue in employment with the Company, on the terms and subject to the
conditions of this Agreement. Executive’s period of employment pursuant to this
Agreement will commence on the date hereof (the “Effective Date”) and will
continue until terminated in accordance with this Agreement.

2.    Duties. The Executive will continue to serve as the President and Chief
Executive Officer of the Company and shall have such duties of an executive
nature as the Board shall determine from time to time. The Executive will
continue to report directly to the Board.

3.    Full Time; Best Efforts. The Executive shall devote Executive’ s full
business time and best efforts to the performance of Executive’ s duties
hereunder and to the promotion of the business and affairs of the Company. The
Executive shall not engage in any other commercial activity; provided however,
that the Executive may serve as a non-employee director of other for-profit
corporations with the written consent of the Board, so long as such board
service does not interfere with the performance of the Executive’ s duties and
responsibilities to the Company; and provided further, that until further
notice, the Board consents to your continued service on the two corporate boards
of which you are a member as of the Effective Date. Similarly, the Executive may
engage in charitable or civic endeavors so long as they do not interfere with
the performance of the Executive’ s duties and responsibilities hereunder. The
Executive shall not engage in any other activity which could reasonably be
expected to interfere with the performance of the Executive’s duties, services
and responsibilities hereunder.



--------------------------------------------------------------------------------

4.    Compensation and Benefits. During the Executive’s employment with the
Company under this Agreement , the Executive shall be entitled to compensation
and benefits as follows:

(a)    Base Salary. The Executive will receive a salary at the rate of $470,000
annually, payable in equal increments not less often than monthly in arrears.
The Executive’s rate of base salary, as in effect from time to time, (the “Base
Salary”) will be reviewed at least annually by the Compensation Committee of the
Board (the “Committee”) and may not be decreased, except in connection with a
proportionate reduction of the salaries of all the Company’s other executive
officers.

(b)    Bonus. For each calendar year ending during her employment, the Executive
will have the opportunity to earn an annual bonus (the “Bonus”) with a target
amount not less than 50% of the Base Salary in effect at the end of the
applicable year. The actual Bonus payable to the Executive, if any, may be more
or less than the target amount and will be determined by the Committee, in its
sole discretion, based on the achievement of corporate and/or personal
objectives established by the Committee. Except as otherwise provided herein or
determined by the Committee, payment of any otherwise earned Bonus will be
conditioned on Executive’s continued service through the date that annual
bonuses are paid to the Company’s executive officers generally with respect to
the applicable year.

(c)    Benefits. The Executive shall be entitled to participate in Company
benefit plans that are generally available to the Company’ s executive employees
in accordance with and subject to the terms and conditions of such plans, as in
effect from time to time.

(d)    Vacation. The Executive will be entitled to paid time off in accordance
with the Company’s policies, as in effect from time to time.

(e)    Expenses. The Executive will be entitled to reimbursement of all
reasonable expenses incurred in the ordinary course of business on behalf of the
Company in accordance with Company expense reimbursement policies.

(f)    Withholding. The Company may withhold from compensation payable to the
Executive all applicable federal, state and local withholding taxes.

5.    Restrictive Covenant Agreement. For good and valuable consideration
received hereunder, the Executive is required to execute the Confidentiality,
Intellectual Property Assignment and Restrictive Covenant Agreement attached
hereto as Appendix A (the “Restrictive Covenant Agreement”).

6.    Termination.

(a)     General. The Executive’ s employment with the Company may be terminated
by the Company at any time, for any reason. The Executive’ s employment with the
Company may also be terminated by the Executive for Good Reason or, after at
least 30

 

-2-



--------------------------------------------------------------------------------

days prior written notice thereof from the Executive to the Company, without
Good Reason (provided that upon notice by the Executive of a resignation without
Good Reason, the Company may without any liability accept such resignation with
an earlier effective date than proposed by the Executive).

(b)    Definitions. As used herein, the following terms shall have the following
meanings:

“Cause” shall mean: (a) a good faith finding by the Company’ s Board (i) of a
willful failure of the Executive to perform her reasonably assigned duties for
the Company, which failure is not cured within ten days after written notice
thereof, unless the Board determines in good faith such failure is not curable,
or (ii) that the Executive has engaged in a material act of dishonesty, gross
negligence or material misconduct; (b) the conviction of the Executive of, or
the entry of a pleading of guilty by the Executive to, a felony; or (c) a breach
by the Executive of any duty owed to or any agreement with the Company, which
breach is not cured within ten days after written notice thereof, unless the
Board determines in good faith such breach is not curable. For avoidance of
doubt, any termination of the Executive’s employment due to a Disability (as
defined below) will not be deemed a termination “without Cause.”

“Change in Control” means a “change in control event,” as that term is used in
Treas. Reg. § 1.409A-3(i)(5)(i).

“Disability” means Executive’s inability to substantially perform her duties to
the Company as a result of incapacity by reason of any medically determinable
physical or mental impairment that can be expected to result in death or to last
for a period of 12 months.

“Good Reason” for resignation shall exist upon, without the Executive’s written
consent: (a) a change by the Company in the location at which the Executive
performs her principal duties for the Company of more than 25 miles from the
location at which the Executive was performing her principal duties for the
Company prior to such change; (b) a reduction of the Executive’s Base Salary
(other than a reduction permitted by Section 4(a)); (c) a reduction of the
Executive’s target Bonus opportunity below that specified in Section 4(b); or
(d) a material adverse change in the Executive’ s title, authority or duties;
provided that no such event or condition in clauses (a) through (d) shall
constitute Good Reason unless (x) the Executive gives the Company a written
notice of termination not more than 30 days after the initial existence of the
condition, (y) the grounds for termination (if susceptible to correction) are
not corrected by the Company within 30 days of its receipt of such notice, and
(z) the Executive’s termination occurs within 60 days following the Company’s
receipt of such notice.

(c)    Effects of Termination. If the Executive’s employment with the Company
ceases for any reason, then the Executive’s rights in respect of outstanding
equity awards will be determined in accordance with terms of the applicable
award agreements and the Company will pay to the Executive any Base Salary that
had been accrued but not yet paid, and any expenses subject to reimbursement
under Section 4(f) that had been incurred but not

 

-3-



--------------------------------------------------------------------------------

yet reimbursed, in each case prior to the date of termination (the “Accrued
Rights”). All compensation and benefits will cease at the time of such cessation
of employment and, except as otherwise provided by COBRA or as expressly
provided herein, the Company will have no further liability or obligation by
reason of such cessation. Contemporaneous with any cessation of the Executive’s
employment, unless otherwise requested by the Board, the Executive will resign
from all officer and director positions with the Company and its affiliates and
execute such documents as may be requested by the Company to confirm that
resignation.

(d)    Involuntary Termination. If the Executive’ s employment ceases due to a
termination by the Company without Cause or a resignation by the Executive with
Good Reason, then in addition to the Accrued Rights and subject to Section 6(f)
below, Executive will be entitled to receive:

(i)    payment of any Bonus otherwise earned and payable (but for the cessation
of the Executive’s employment), but not yet paid, in respect of the calendar
year immediately preceding such cessation (the “Prior Year Bonus”);

(ii)    monthly severance payments for a period of 12 months, with each payment
equal to one-twelfth the sum of the Base Salary (as in effect immediately prior
to such cessation or, if the cessation is a resignation for the Good Reason
described in clause (b) of the definition thereof, as in effect immediately
prior to such Good Reason); and

(iii)    waiver or reimbursement of the applicable premium otherwise payable or
paid for COBRA continuation coverage for Executive (and, to the extent covered
immediately prior to the date of such cessation, her eligible dependents) for a
period equal to 12 months.

(e)    Involuntary Termination Proximate to a Change in Control. Notwithstanding
the foregoing, if a cessation of employment described in this Section 6(d)
occurs during the one year period immediately following a Change in Control,
then

(i)    Section 6(d)(ii) will be replaced with the following: “monthly severance
payments for a period of 18 months, with each payment equal to one-twelfth the
sum of (A) the Base Salary (as in effect immediately prior to such cessation or,
if the cessation is a resignation for the Good Reason described in clause (b) of
the definition thereof, as in effect immediately prior to such Good Reason),
plus (B) the target Bonus opportunity for the year of the cessation (as in
effect immediately prior to such cessation or, if the cessation is a resignation
for the Good Reason described in clause (c) of the definition thereof, as in
effect immediately prior to such Good Reason);” and

(ii)    the reference in Sections 6(d)(iii) to “12 months” will be replaced with
“18 months.”

(f)    Severance Benefits Conditioned on Release. The payments and benefits
described in Section 6(d)(i) – (iii) (as modified by Section 6(e), if
applicable) (the

 

-4-



--------------------------------------------------------------------------------

“Severance Benefits”) are in lieu of, and not in addition to, any other
severance arrangement maintained by the Company. The Severance Benefits are
conditioned on Executive’s execution and delivery to the Company of a general
release of claims against the Company and its affiliates in such form as the
Company may prescribe (the “Release”) and on such Release becoming irrevocable
within 30 days following her cessation of employment. The Prior Year Bonus, if
any, will be paid on the date that annual bonuses are paid to other executive
officers generally with respect to the applicable year or, if later, within 15
days after the Release has become irrevocable. Subject to Section 17 below, the
Severance Benefits described in Section 6(d)(ii) and (iii) (as modified by
Section 6(e), if applicable) will begin to be paid or provided (x) 15 days after
the Release has become irrevocable, if the 45-day period following the cessation
of employment does not straddle two calendar years; or (y) the later of 15 days
after the Release has become irrevocable or the first regularly scheduled
payroll date in the calendar year following the cessation of employment, if the
45-day period following such cessation straddles two calendar years.

(g)    Death or Disability. If the Executive’ s employment ceases due to the
Executive’s death or Disability, then in addition to the Accrued Rights, the
Executive (or her estate or personal representative, as applicable) will be
entitled to receive any otherwise unpaid Prior Year Bonus. Such Prior Year
Bonus, if any, will be paid on the same date that annual bonuses are paid to
other executive officers generally with respect to the applicable year.

7.    Notices. All notices, demands or other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered in person,
by e-mail or fax, by United States mail, certified or registered with return
receipt requested, or by a nationally recognized overnight courier service, or
otherwise actually delivered: (a) if to the Executive, at the most recent
address contained in the Company’s personnel files; (b) if to the Company, to
the attention of its Legal Department at the address of its principal executive
office; or (c) or at such other address as may have been furnished by such
person in writing to the other party. Any such notice, demand or communication
shall be deemed given on the date given, if delivered in person, e-mailed or
faxed, on the date received, if given by registered or certified mail, return
receipt requested or by overnight delivery service, or three days after the date
mailed, if otherwise given by first class mail, postage prepaid.

8.    Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without regard to
its choice of law provisions.

9.    Arbitration. In the event of any dispute under the provisions of this
Agreement or otherwise regarding the Executive’s employment or compensation
(other than a dispute in which the primary relief sought is an injunction or
other equitable remedy, such as an action to enforce compliance with the
Restrictive Covenant Agreement), the parties shall be required to have the
dispute, controversy or claim settled by arbitration in Philadelphia,
Pennsylvania in accordance with the National Rules for the Resolution of
Employment Disputes then in effect of the American Arbitration Association
(“AAA”), by one arbitrator

 

-5-



--------------------------------------------------------------------------------

mutually agreed upon by the parties (or, if no agreement can be reached within
30 days after names of potential arbitrators have been proposed by the AAA, then
by one arbitrator having relevant experience who is chosen by the AAA). Any
award or finding will be confidential. The arbitrator may not award attorneys’
fees to either party unless a statute or contract at issue specifically
authorizes such an award. Any award entered by the arbitrators will be final,
binding and non-appealable and judgment may be entered thereon by either party
in accordance with applicable law in any court of competent jurisdiction. This
arbitration provision will be specifically enforceable. Each party will be
responsible for its own expenses relating to the conduct of the arbitration
(including reasonable attorneys’ fees and expenses) and will share equally the
fees of the arbitrator.

10.    Amendments. This Agreement may be amended or modified only by a written
instrument signed by a duly authorized officer of the Company and the Executive.

11.    No Waivers. No waiver of this Agreement or any provision hereof shall be
binding upon the party against whom enforcement of such waiver is sought unless
it is made in writing and signed by or on behalf of such party. The waiver of a
breach of any provision of this Agreement shall not be construed as a waiver or
a continuing waiver of the same or any subsequent breach of any provision of
this Agreement. No delay or omission in exercising any right under this
Agreement shall operate as a waiver of that or any other right.

12.    Binding Effect. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective heirs, executors and
administrators, successors and assigns, except that the rights and obligations
of the Executive hereunder are personal and may not be assigned without the
Company’ s prior written consent. Any assignment of this Agreement by the
Company shall not be considered a termination of the Executive’s employment.

13.    Entire Agreement. This Agreement, together with the Restrictive Covenant
Agreement, constitutes the final and entire agreement of the parties with
respect to the matters covered hereby and replaces and supersedes the Chondrial
Agreement and all other agreements and understandings relating to the
Executive’s employment by the Company and its affiliates. For avoidance of
doubt, the Executive acknowledges that Chondrial is an intended this party
beneficiary of this paragraph.

14.    Counterparts. This Agreement may be executed in any number of
counterparts, including counterpart signature pages or counterpart facsimile
signature pages, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

15.    No Conflicting Agreements. The Executive represents and warrants that she
is not a party to or otherwise bound by any agreement or restriction that could
conflict with, or be violated by, the performance of her duties to the Company
or her obligations under this Agreement. Executive will not use or
misappropriate any intellectual property, trade secrets or confidential
information belonging to any third party.

 

-6-



--------------------------------------------------------------------------------

16.    Interpretation. The captions of the sections of this Agreement are for
convenience of reference only and in no way define, limit or affect the scope or
substance of any section of this Agreement. The parties have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises under any provision of
this Agreement, this Agreement shall be construed as if drafted jointly by the
parties thereto, and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of authoring any of the provisions of this
Agreement.

17.    Section 409A.

(a)    The parties intend for this Agreement to comply with or be exempt from
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
all provisions of this Agreement will be interpreted and applied accordingly.
Nonetheless, the Company does not guaranty the tax treatment of any compensation
payable to the Executive.

(b)    If the cessation of employment giving rise to the payments described in
Section 6(d) (as modified by Section 6(e), if applicable) is not a “Separation
from Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1) (or any
successor provision), then the amounts otherwise payable pursuant to that
section will instead be deferred without interest and will not be paid until the
Executive experiences a Separation from Service. In addition, to the extent
compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Code to payments due to the Executive upon or
following her Separation from Service, then notwithstanding any other provision
of this Agreement (or any otherwise applicable plan, policy, agreement or
arrangement), any such payments that are otherwise due within six months
following the Executive’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to Executive in a lump sum immediately following that six-month period.
This paragraph should not be construed to prevent the application of Treas. Reg.
§ 1.409A-1(b)(9)(iii)(or any successor provision) to amounts payable hereunder.
For purposes of the application of Treas. Reg. § 1.409A-1(b)(4)(or any successor
provision), each payment in a series of payments will be deemed a separate
payment.

(c)    Notwithstanding anything in this Agreement to the contrary, to the extent
an expense, reimbursement or in-kind benefit provided to the Executive pursuant
to this Agreement or otherwise constitutes a “deferral of compensation” within
the meaning of Section 409A of the Code: (i) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive in any other calendar year,
(ii) the reimbursements for expenses for which the Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred, and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.

 

-7-



--------------------------------------------------------------------------------

18.    Section 280G. Notwithstanding any other provision of this Agreement or
the terms of any other agreement, award or plan, if any payment to or for the
benefit of the Executive, whether paid or payable pursuant to the terms of this
Agreement or otherwise (all such payments and benefits, including the Severance
Benefits, the “Total Payments”), would be subject (in whole or in part) to the
excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then the
Total Payments shall be reduced to the minimum extent necessary to avoid the
imposition of the Excise Tax on the Total Payments, but only if (i) the net
amount of such Total Payments, as so reduced, is greater than or equal to
(ii) the net amount of such Total Payments without such reduction (in each case,
after subtracting the expected federal, state and local taxes on such Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such Total Payments). The reduction of the
Total Payments contemplated in this paragraph will be implemented by determining
the Parachute Payment Ratio (as defined below), as determined in good faith by
the Company, for each Total Payment and then reducing the Total Payments in
order beginning with the Total Payment with the highest Parachute Payment Ratio.
For Total Payments with the same Parachute Payment Ratio, such Total Payments
will be reduced based on the time of payment of such Total Payments, with the
latest payments reduced first. For purposes hereof, the term “Parachute Payment
Ratio” shall mean a fraction, (x) the numerator of which is the value of the
applicable Total Payment, as calculated for purposes of Section 280G of the
Code, and (y) the denominator of which is the intrinsic (i.e., economic) value
of such Total Payment.

19.    CARES Act Limitation. Notwithstanding anything to the contrary in this
Agreement or otherwise, to the extent required to enable the Company to qualify
for a loan, loan guarantee or other form of financial assistance with the
Secretary of the Treasury or other governmental entity under the Coronavirus
Aid, Relief, and Economic Security Act (as may be amended or modified, the
“CARES Act”), the Executive’s rights to compensation from the Company, whether
under this Agreement or otherwise, will be limited to the maximum amounts
permitted under Section 4004 of the CARES Act.

20.    Company Policies. The Executive will be subject to all policies of the
Company in effect from time to time, including (without limitation) policies
regarding ethics, personal conduct, stock ownership, securities trading,
clawback and hedging and pledging of securities.

 

-8-



--------------------------------------------------------------------------------

This Agreement has been executed and delivered on the date first above written.

 

LARIMAR THERAPEUTICS, INC. By:  

/s/ Michael Celano                                             

Name:   Michael Celano Title:   Chief Financial Officer EXECUTIVE

/s/ Carole Ben-Maimon

Carole Ben-Maimon, M.D.



--------------------------------------------------------------------------------

Appendix A

LARIMAR THERAPEUTICS, INC.

Confidentiality, Intellectual Property Assignment and

Restrictive Covenant Agreement (the “Agreement”)

In consideration and as a condition of my service relationship, whether as an
employee, consultant, advisor or otherwise (collectively, “Service
Relationship”) with Larimar Therapeutics, Inc. or any of its current or future
parents, subsidiaries or affiliates (collectively, the “Company”), I agree
as follows:

1. Confidential Information.

(a) I agree that all information, whether or not in writing, concerning the
Company’s business, technology, business relationships or financial affairs
which the Company has not released to the general public (collectively,
“Confidential Information”) is and will be the exclusive property of the
Company. Confidential Information also includes information received in
confidence by the Company from its customers or suppliers or other third
parties. Confidential Information may include, without limitation, information
on finance, structure, business plans, employee performance, staffing,
compensation of others, research and development, operations, manufacturing and
marketing, strategies, customers, files, keys, certificates, passwords and other
computer information, as well as information that the Company receives from
others under an obligation of confidentiality.

(b) I will not, at any time, without the Company’s prior written permission,
either during or after my Service Relationship, disclose any Confidential
Information to anyone outside of the Company, or use or permit to be used any
Confidential Information for any purpose other than the performance of my duties
as a service provider of the Company. I will cooperate with the Company and use
my best efforts to prevent the unauthorized disclosure of all Confidential
Information. I will deliver to the Company all copies of Confidential
Information in my possession or control upon the earlier of a request by the
Company or termination of my Service Relationship.

(c) Notwithstanding the foregoing, pursuant to 18 U.S.C. Section 1833(b), I
shall not be held criminally or civilly liable under any Federal or State trade
secret law for the disclosure of a trade secret that: (1) is made in confidence
to a Federal, State, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (2) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

(d) Notwithstanding anything herein to the contrary, I understand that this
Agreement will not (1) prohibit me from making reports of possible violations of
federal law or regulation to any governmental agency or entity in accordance
with the provisions of and rules promulgated under Section 21F of the Securities
Exchange Act of 1934, as amended, or Section 806 of the Sarbanes-Oxley Act of
2002, or of any other whistleblower protection provisions of federal law or
regulation, or (2) require notification or prior approval by the Company of any
such report; provided that, I am not authorized to disclose communications with
counsel that were made for the purpose of receiving legal advice or that contain
legal advice or that are protected by the attorney work product or similar
privilege.

 

-10-



--------------------------------------------------------------------------------

2. Developments.

(a) All inventions, know-how, knowledge, discoveries, data, technology, designs,
innovations and improvements (whether or not patentable and whether or not
copyrightable), which are created, invented, developed, conceived, discovered or
reduced to practice by me, solely or jointly with others, in the course of the
performance of services for the Company (the “Inventions”) shall be the sole
property of the Company, and the Company shall have the right to use any
Inventions to develop products, to effect its development, marketing and sales
activities and to otherwise freely use such Inventions in the conduct of its
business operations. I agree to assign and hereby assign to the Company all of
my rights, title and interest in any Inventions and any and all related patents,
copyrights, trademarks, trade names, and other industrial and intellectual
property rights and applications therefor, in the United States and elsewhere,
and appoints any officer of the Company as my duly authorized attorney to
execute, file, prosecute and protect the same before any government agency,
court or authority. Upon the request of the Company and at the Company’ s
expense, I will execute such further assignments, documents and other
instruments as may be necessary or desirable to fully and completely assign all
Inventions to the Company and to assist the Company in applying for, obtaining
and enforcing patents or copyrights or other rights in the United States and in
any foreign country with respect to any Invention.

(b) I will promptly disclose to the Company all Inventions and will maintain
adequate and current written records (in the form of notes, sketches, drawings
or in such form as may be specified by the Company) to document the conception
and/or first actual reduction to practice of any Invention. Such written records
shall be and remain the sole property of the Company at all times.

(c) If any Invention is not the property of the Company by operation of law,
this Agreement or otherwise, I will, and I hereby do, assign to the Company all
right, title and interest in such Invention, without further consideration, and
will assist the Company and its nominees in every way, at the Company’ s
expense, to secure, maintain and defend the Company’ s rights in such Invention.
I will sign all instruments necessary for the filing and prosecution of any
applications for, or extension or renewals of, letters patent (or other
intellectual property registrations or filings) of the United States or any
foreign country which the Company desires to file and relates to any Invention.
I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney-in-fact (which designation and
appointment shall be deemed coupled with an interest and shall survive my death
or incapacity), to act on my behalf to execute and file any such applications,
extensions or renewals and to do all other lawfully permitted acts to further
the prosecution and issuance of such letters patent, other intellectual property
registrations or filings or such other similar documents with the same legal
force and effect as if executed by me.

(d) Attached hereto as Exhibit I is a list of all inventions, modifications,
discoveries, designs, developments, improvements, processes, software programs,
works of authorship, documentation, formulae, data, techniques, know-how,
secrets or intellectual property rights or

 

-11-



--------------------------------------------------------------------------------

any interest therein made by me prior to the commencement of my Service
Relationship (collectively, the “Prior Inventions”), which belong to me and
which relate directly to the business of the Company and which are not assigned
to the Company hereunder; (or if no such list is attached, I represent that
there are no such Prior Inventions that relate to the business of the Company).
If, in the course of my Service Relationship, I incorporate into a Company
product, process or machine a Prior Invention owned by me or in which I have an
interest, the Company is hereby granted and shall have a non-exclusive,
royalty-free, irrevocable, perpetual, transferable, worldwide license to make,
have made, modify, use, sell and otherwise exploit such Prior Invention as part
of or in connection with such product, process or machine, or any enhancements
or extensions thereof.

3. Nondisparagement and Cooperation. During my Service Relationship and at all
times thereafter:

(a) I will not, directly or indirectly, disparage or otherwise take any action
that could reasonably be expected to harm the reputation of the Company or any
of its products or practices, directors , officers, employees, stockholders,
partners or agents. This Section shall not, however, prohibit the Executive from
testifying truthfully as a witness in any court proceeding or governmental
investigation.

(b) I will cooperate with the Company its counsel with respect to litigation,
investigations, audits, governmental proceedings and all similar matters that
relate to events occurring, in whole or in part, during my Service Relationship.
The Executive will render such cooperation in a timely manner on reasonable
notice from the Company. Following my Service Relationship, the Company will
exercise reasonable efforts to limit and schedule the need for my cooperation so
as not to materially interfere with my other professional obligations.

4. Survival and Assignment by the Company.

(a) I understand that my obligations under this Agreement will continue in
accordance with its express terms regardless of any changes in my title,
position, duties, salary, compensation or benefits or other terms and conditions
of my Service Relationship. I further understand that my obligations under this
Agreement will continue following the termination of my Service Relationship
regardless of the manner of such termination and will be binding upon my heirs,
executors and administrators.

(b) I acknowledge that the current and future parents, subsidiaries or
affiliates of the Company are intended third party beneficiaries of this
Agreement. I agree that the Company may assign this Agreement to a successor to
or acquirer of any portion of its business or assets, without my consent.

5. Severability. This Agreement shall be interpreted in such a manner as to be
effective and valid under applicable law, but if any provision hereof shall be
prohibited or invalid under any such law, such provision shall be ineffective to
the extent of such prohibition or invalidity, without invalidating or nullifying
the remainder of such provision or any other provisions of this Agreement. If
any one or more of the provisions contained in this Agreement shall for any
reason be held to be excessively broad as to duration, geographical scope,
activity or subject, such provisions shall be construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by applicable law.

 

-12-



--------------------------------------------------------------------------------

6. No Service Relationship Obligation. I understand that this Agreement does not
create an obligation on the Company or any other person to continue my Service
Relationship. I acknowledge that my Service Relationship with the Company is
at-will and therefore may be terminated by the Company or me at any time and for
any reason, with or without cause.

7. Non Solicitation and Non-Competition.

(a) I agree that during the period of my Service Relationship and for the one
year period after my Service Relationship ends for any reason (whether the
relationship is terminated by me or the Company, with or without cause), I will
not do any of the following, either directly or indirectly, except on behalf of
the Company:

(1) solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any employee, contractor, investor, lender, partner or supplier of
the Company to terminate or alter his, her or its relationship with the Company;

(2) hire, employ, or engage, or attempt to hire, employ, or engage any person
employed or engaged by the Company (or who was employed or engaged by the
Company within the preceding 12 months) or discuss any potential employment or
engagement with such person, even if I did not initiate the discussion or seek
out the contact;

(3) solicit, perform, provide or attempt to perform or provide Competitive
Products to any Customer or Potential Customer (as those terms are defined
below); or

(4) establish, invest in, promote or perform services for another enterprise
engaged anywhere in the world in the development, manufacture or marketing of
Competitive Products; provided, however, that my ownership of one percent or
less of the outstanding publicly traded capital stock of any company will not
violate this paragraph, provided that I have no other relationship with such
company.

(b) For purposes of this Agreement:

(1) “Competitive Products” means products or services that are competitive with
or similar to products or services of the Company, or products or services that
the Company has under development or that are the subject of active planning
during my Service Relationship.

(2) “Customer or Potential Customer” means any person or entity who or which, at
any time during the preceding two years (while I am still employed or engaged by
the Company) or during the two years preceding the end of my Service
Relationship (once I am no longer employed or engaged by the Company): (i)
contracted for, was billed for or received from the Company any product, service
or process; or (ii) was solicited by the Company in an effort in which I was
involved, or of which I was or should have been aware, concerning any product,
service or process of the Company.

 

-13-



--------------------------------------------------------------------------------

8. Legal and Equitable Remedies.

(a) I agree that it may be impossible to assess the damages caused by my
violation of this Agreement or any of its terms. I agree that any threatened or
actual violation of this Agreement or any of its terms will constitute immediate
and irreparable injury to the Company for which there would be no adequate
remedy at law and the Company shall have the right to enforce this Agreement and
any of its provisions by injunction, specific performance or other equitable
relief, without bond and without prejudice to any other rights and remedies that
the Company may have for a breach or threatened breach of this Agreement.

(b) I agree that if the Company is successful in whole or in part in any legal
or equitable action against me under this Agreement, the Company shall be
entitled to payment of all costs, including reasonable attorney’s fees, from me.

(c) If I am found to have been in breach of Section 7 of this Agreement, the
restrictions described in that section will be extended by the period equal to
the length of time I was in breach of that section.

9. Reasonableness of Restrictions. I have read this entire Agreement, understand
it and have had the opportunity to review it with counsel. I agree that this
Agreement does not prevent me from earning a living or pursuing my career and
that I have the ability to secure other non-competitive employment using my
marketable skills. I agree that the restrictions contained in this Agreement,
including the duration and scope thereof, are reasonable, proper and necessary
to protect the Company’s legitimate business interests, including without
limitation the Company’s intellectual property rights, Confidential Information
and goodwill. I represent and agree that I am entering into this Agreement
freely and with knowledge of its contents with the intent to be bound by the
Agreement and the restrictions contained in it.

10. Notification of New Employer. In the event that I leave the employ of the
Company, I authorize the Company to provide notice of my obligations under this
Agreement to my subsequent employer and to any other entity or person to whom I
provide or propose to provide services.

11. Governing Law. This Agreement and actions taken hereunder shall be governed
by, and construed in accordance with the laws of the State of Delaware, applied
without regard to conflict of law principles.

[The remainder of this page is intentionally left blank]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Confidentiality,
Intellectual Property Assignment and Restrictive Covenant Agreement as of the
date set forth below.

 

Signed:         Date:       (sign name above)       Print Name:          

 

-15-



--------------------------------------------------------------------------------

Exhibit I

Prior Inventions